          Case 1:21-mj-00483-RMM Document 4 Filed 06/24/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :      Case No:
                                              :
               v.                             :
                                              :      VIOLATIONS:
                                              :
SANDRA S. WEYER                               :
a/k/a: SANDRA SUZANNE POMEROY                 :
a/k/a: SANDY POMEROY WEYER,                   :
Defendant                                     :
                                              :      18 U.S.C. § 1512(c)(2) and 2 (Obstruction
                                              :     of Proceedings, Aid and Abet)
                                              :      18 U.S.C. § 1752(a)(1)
                                              :      (Restricted Building or Grounds)
                                              :      18 U.S.C. § 1752(a)(2)
                                              :      (Disorderly and Disruptive Conduct in a
                                              :      Restricted Building or Grounds)
                                              :      40 U.S.C. § 5104(e)(2)(D)
                                              :      (Violent Entry or Disorderly Conduct)
                                              :     40 U.S.C. § 5104(e)(2)(G)
                                              :      (Parading, Demonstrating, or Picketing a
                                              :      Capitol Building)


                                              ORDER

        This matter having come before the Court pursuant to the application of the United States

 to seal, the Court finds that, because of such reasonable grounds to believe the disclosure of the

 complaint and associated filings will result in flight from prosecution, destruction of or

 tampering with evidence, and serious jeopardy to the investigation, the United States has

 established that a compelling governmental interest exists to justify the requested sealing.
             Case 1:21-mj-00483-RMM Document 4 Filed 06/24/21 Page 2 of 2



        1.      IT IS THEREFORE ORDERED that the application is hereby GRANTED, and

 that the affidavit in support of criminal complaint and other related materials, the instant

 application to seal, and this Order are sealed until the arrest warrant is executed.

        2.      IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

 public docket of the arrest warrant until it is executed.




Date: June 24, 2021                            ______________________________
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE
